ORDER
On January 7, 2009, Appellant moved this court for clarification regarding the district court’s denial of a joint stipulation on attorney-client privileged documents. Appellant’s unopposed motion for clarification is granted. The district court abused its discretion in summarily denying the proposed order for lack of good cause. The district court did not abuse its discretion in rejecting the portion of the proposed order that would require the clerk to redact privileged material from filed pleadings. The district court’s denial of the parties’ joint stipulation is REVERSED in part and REMANDED.